Opinion filed February 16, 2017




                                        In The

        Eleventh Court of Appeals
                                      ___________

                                  No. 11-16-00039-CR
                                      ___________

                RANDALL SHAYNE JUSTICE, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR21456

                     MEMORANDUM OPINION
      Appellant, Randall Shayne Justice, has filed a motion to dismiss this appeal.
In the motion, Appellant asks this court to withdraw his notice of appeal and dismiss
the appeal. The motion is signed by both Appellant and his counsel in accordance
with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


February 16, 2017                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.